Slip Op. 19-135

                UNITED STATES COURT OF INTERNATIONAL TRADE


 (5(ö/,'(0,59(d(/,K
 )$%5,.$/$5,7$ù,

                   Plaintiff,

         and

 d2/$.2ö/80(7$/85-,A.S. $1'
 d2/$.2ö/8',67,&$5(7$6,
                                             %HIRUH: 0DUN$%DUQHWW, -XGJH
                  &RQVROLGDWHG3ODLQWLIIV,
                                             &RQVRO&RXUW1R. 16-00218
           v.

 81,7('67$7(6,

                   'HIHQGDQW,

          and

 67((/'<1$0,&6,1&(7$/,

                   'HIHQGDQW-,QWHUYHQRUV.


                                OPINION AND ORDER

>7KH86'HSDUWPHQWRI&RPPHUFH¶V)LQDO5HVXOWVRI5HGHWHUPLQDWLRQ3XUVXDQWWR
6HFRQG&RXUW5HPDQG DUH5HPDQGHG.]

                                                              'DWHGOctober 29, 2019

0DWWKHZ01RODQ, $UHQW)R[, //3RI:DVKLQJWRQ'&IRU&RQVROLGDWHG3ODLQWLIIV
dRODNR÷OX0HWDOXUML$6DQGdRODNR÷OX'LV7LFDUHW$6

3DWULFLD00F&DUWK\$VVLVWDQW'LUHFWRU&RPPHUFLDO/LWLJDWLRQ%UDQFK&LYLO'LYLVLRQ
86'HSDUWPHQWRI-XVWLFHRI:DVKLQJWRQ'&IRU'HIHQGDQW8QLWHG6WDWHV:LWKKHU
RQWKHEULHIZHUH-RVHSK++XQW, $FWLQJ$VVLVWDQW$WWRUQH\*HQHUDODQG-HDQQH(
'DYLGVRQ'LUHFWRU. 2IFRXQVHORQWKHEULHIZDV%UDQGRQ-&XVWDUG$WWRUQH\2IILFHRI
WKH&KLHI&RXQVHOIRU7UDGH(QIRUFHPHQWDQG&RPSOLDQFH86'HSDUWPHQWRI
&RPPHUFHRI:DVKLQJWRQ'&.
&RQVRO&RXUW1R 16-00218                                                           3DJH2



3DXO&5RVHQWKDO, 5$ODQ/XEHUGD, 'DYLG&6PLWK, and -RVKXD50RUH\.HOOH\'U\H
 :DUUHQ //3RI:DVKLQJWRQ'&IRU'HIHQGDQW-,QWHUYHQRU$UFHORU0LWWDO86$//&.

6WHSKHQ$-RQHV and 'DQLHO/6FKQHLGHUPDQ.LQJ 6SDOGLQJ, //3RI:DVKLQJWRQ
'&IRU'HIHQGDQW-,QWHUYHQRU$.6WHHO&RUSRUDWLRQ

$ODQ+3ULFH and &KULVWRSKHU%:HOG:LOH\5HLQ//3RI:DVKLQJWRQ'&IRU
'HIHQGDQW-,QWHUYHQRU1XFRU&RUSRUDWLRQ

5RJHU%6FKDJULQ and &KULVWRSKHU7&ORXWLHU6FKDJULQ$VVRFLDWHVRI:DVKLQJWRQ
'&IRU'HIHQGDQW-,QWHUYHQRUV6WHHO'\QDPLFV,QFDQG66$%(QWHUSULVHV//&

7KRPDV0%HOLQH and 6DUDK(6KXOPDQ&DVVLG\/HY\.HQW 86$ //3RI
:DVKLQJWRQ'&IRU'HIHQGDQW-,QWHUYHQRU8QLWHG6WDWHV6WHHO&RUSRUDWLRQ

       %DUQHWW, -XGJH: 7KLVPDWWHULVEHIRUHWKHFRXUWIROORZLQJWKH86'HSDUWPHQWRI

&RPPHUFH¶V ³&RPPHUFH´RU³WKHDJHQF\´ UHGHWHUPLQDWLRQXSRQVHFRQGFRXUW-RUGHUHG

UHPDQG. See )LQDO5HVXOWVRI5HGHWHUPLQDWLRQ3XUVXDQWWR6HFRQG&RXUW5HPand

³2nd 5HPDQG5HVXOWV´  (&)1R133. 3ODLQWLII(UH÷OL'HPLUYHdHOLN)DEULNDODUL7$ù

³(UGHPLU´ DQG&RQVROLGDWHG3ODLQWLIIVdRODNR÷OX0HWDOXUML$6DQGdRODNR÷OX'LV

7LFDUHW$6 WRJHWKHU³dRODNR÷OX´ HDFKFKDOOHQJHGDVSHFWVRI&RPPHUFH¶VILQDO

GHWHUPLQDWLRQLQWKHVDOHVDWOHVV WKDQ IDLU YDOXHLQYHVWLJDWLRQRIFHUWDLQKRW-UROOHGVWHHO

IODWSURGXFWVIURPWKH5HSXEOLFRI7XUNH\See Certain Hot-Rolled Steel Flat Products

from the Republic of Turkey, 81 )HG5HJ 'HS¶W&RPPHUFH$XJ 

ILQDOGHWHUPLQDWLRQRIVDOHVDWOHVVWKDQIDLUYDOXH–  ³Final Determination´ 

(&)1R-DQGDFFRPSDQ\LQJ,VVXHVDQG'HFLVLRQ0HP$-- $XJ

  (&)1R-DVDPHQGHGE\Certain Hot-Rolled Steel Flat Products from

Australia, Brazil, Japan, the Republic of Korea, the Netherlands, the Republic of Turkey,

and the United Kingdom)HG5HJ 'HS¶W&RPPHUFH2FW  DPILQDO
&RQVRO&RXUW1R 16-00218                                                          3DJH3


aff. DQWLGXPSLQJGHWHUPLQDWLRQVIRU$XVWUDOLDWKH5HSXEOLFRI.RUHDDQGWKH5HSXEOLFRI

7XUNH\DQGDQWLGXPSLQJGXW\RUGHUV (&)1R-2. 1 7KLVLVWKHFRXUW¶VWKLUGRSLQLRQ

DGGUHVVLQJFKDOOHQJHVDULVLQJRXWRI&RPPHUFH¶VFinal Determination.

       2Q0DUFKWKHFRXUWUHPDQGHGWKH Final Determination ZLWKUHVSHFWWR

(UGHPLU¶VKRPHPDUNHWGDWHRIVDOHWKHGHQLDORIdRODNR÷OX¶VGXW\GUDZEDFN

DGMXVWPHQWDQGWKHUHMHFWLRQRIdRODNR÷OX¶VFRUUHFWLRQVWRLWVLQWHUQDWLRQDOIUHLJKW

H[SHQVHVSee (UH÷OL Demir ve Çelik Fabrikalari T.A.S v. United States ³Erdemir I´ , 

&,7___, 308 F. 6XSS G  7KHFRXUWVXVWDLQHG&RPPHUFH¶VFinal

Determination LQDOORWKHUUHVSHFWVSee id. DW 2QUHPDQGIURPErdemir I,

&RPPHUFHUHYLVHGLWVGDWHRIVDOHGHWHUPLQDWLRQIRU(UGHPLU¶VKRPHPDUNHW VDOHV in a

PDQQHUIDYRUDEOHWR(UGHPLUJUDQWHGdRODNR÷OX¶VGXW\GUDZEDFNDGMXVWPHQW EXW

UHYLVHGLWVPHWKRGRIFDOFXODWLQJWKHDGMXVWPHQWDQGSURYLGHGDGGLWLRQDOHYLGHQFHDQG

H[SODQDWLRQVXSSRUWLQJLWVUHMHFWLRQRIdRODNR÷OX¶VFRUUHFWLRQVWRLQWHUQDWLRQDOIUHLJKW

H[SHQVHVSee &RQILGHQWLDO)LQDO5HVXOWVRI5HGHWHUPLQDWLRQ3XUVXDQWWR5HPDQG ³VW

5HPDQG5HVXOWV´ DW–(&)1R. 2 ,QUHVSRQVHWRdRODNR÷OX¶VFKDOOHQJHVWR




1 7KHDGPLQLVWUDWLYHUHFRUG ILOHGLQFRQQHFWLRQZLWK WKH 2nd 5HPDQG5HVXOWV LV
FRQWDLQHGLQD3XEOLF2nd 5HPDQG5HFRUG(&)1R-DQGD&RQILGHQWLDO2nd
5HPDQG5HFRUG ³2nd &55´ (&)1R-3DUWLHVVXEPLWWHGSXEOLFDQGFRQILGHQWLDO
MRLQWDSSHQGLFHVFRQWDLQLQJUHFRUGGRFXPHQWVFLWHGLQWKHLUEULHIVSee 1RQ-
&RQILGHQWLDO-$WRQG5HPDQG5HGHWHUPLQDWLRQ(&)1R&RQILGHQWLDO-$ WR
QG5HPDQG5HGHWHUPLQDWLRn ³&5-$´ (&)1R7KHFRXUWUHIHUHQFHVWKH
FRQILGHQWLDOYHUVLRQRIUHFRUGGRFXPHQWVXQOHVVRWKHUZLVHVSHFLILHG
2 7KHDGPLQLVWUDWLYHUHFRUG ILOHGLQFRQQHFWLRQZLWKWKHVW5HPDQG5HVXOWVLVFRQWDLQHG

in D3XEOLFVW5HPDQG5HFRUG(&)1R-2, DQGD&RQILGHQWLDOVW5HPDQG5HFRUG
 ³VW&55´ (&)1R-3.
&RQVRO&RXUW1R 16-00218                                                       3DJH


&RPPHUFH¶VPHWKRGRIFDOFXODWLQJWKHGXW\GUDZEDFNDGMXVWPHQWDQGFRQWLQXHG

UHMHFWLRQRILWVIUHLJKWH[SHQVHFRUUHFWLRQVRQ'HFHPEHUWKHFRXUWUHPDQGHG

WKHIRUPHUGHWHUPLQDWLRQDQGVXVWDLQHGWKHODWWHUSee Ere÷li Demir ve Çelik Fabrikalari

T.A.ù v. United States ³Erdemir II´ &,7BB_, ___, ) 6XSS G, 1332–

1336   3

      2Q-XQH&RPPHUFHILOHGLWVVHFRQGUHPDQGUHVXOWVSee QG5HPDQG

5HVXOWV 7KHUHLQ&RPPHUFHDJDLQUHYLVHGLWVPHWKRGRIFDOFXODWLQJdRODNR÷OX¶VGXW\

GUDZEDFNDGMXVWPHQWVWR86SULFHDQGPDGHDFLUFXPVWDQFHRIVDOH ³&26´ 

DGMXVWPHQWWRQRUPDOYDOXHWRLQFUHDVHLWE\WKHVDPHDPRXQWDVWKHGXW\GUDZEDFN

DGMXVWPHQWId. at 2, 6–16, 21–7KHFKDQJHV PDGHE\&RPPHUFHLQFUHDVHG

dRODNR÷OX¶VZHLJKWHG-DYHUDJHGXPSLQJPDUJLQIURPSHUFHQWWRSHUFHQWId. at

16.

      dRODNR÷OXILOHGFRPPHQWVRSSRVLQJ&RPPHUFH¶VXVHRID&26DGMXVWPHQW. See

&RQVRO3OVdRODNR÷OX0HWDOXUML$6DQGdRODNR÷OX'LV7LFDUHt A.S.¶V&RPPHQWVRQ

5HPDQG5HGHWHUPLQDWLRQ ³dRODNR÷OX¶V &PWV´ (&)1R. 'HIHQGDQW8QLWHG

6WDWHV ³WKH *RYHUQPHQW´ DQG'HIHQGDQW-,QWHUYHQRUVILOHGFRPPHQWVLQVXSSRUWRIWKH

2nd 5HPDQG5HVXOWV See 'HI¶V5HVSWR&RPPHQWVRQ6HFRQG5HPDQG




3Erdemir I and Erdemir II SUHVHQWDGGLWLRQDOEDFNJURXQGRQWKLVFDVHIDPLOLDULW\ZLWK
ZKLFKLVSUHVXPHG
&RQVRO&RXUW1R 16-00218                                                        3DJH


5HGHWHUPLQDWLRQ ³*RY¶W¶V5HSO\&PWV´ (&)1R38'HI-,QWV¶&RPPHQWVLQ6XSS

RI2nd 5HPDQG5HVXOWV ³'HI-,QWV¶5HSO\&PWV´ (&)1R39. 

      7KHFRXUW UHFHQWO\ UHPDQGHG &RPPHUFH¶VGHFLVLRQWRPDNHD&26 DGMXVWPHQW

WRQRUPDOYDOXHLQWKHVDPHDPRXQW DVWKHGXW\GUDZEDFNDGMXVWPHQWWR86SULFH

See generally +DEDú6LQDLYe 7LEEL*D]ODU,VWLKVDO(QGVWULVL$ùY8QLWHG6WDWHV, Slip

Op. 19-130, :/ &,72FW  . )RU WKHUHDVRQVGLVFXVVHGLQ

+DEDúand KHUHLQWKHFRXUWVXVWDLQV&RPPHUFH¶VGXW\GUDZEDFNDGMXVWPHQWDVDSSOLHG

WRH[SRUWSULFHDQGUHPDQGV&RPPHUFH¶VGHFLVLRQWRPDNHD&26 DGMXVWPHQW LQWKH

VDPHDPRXQW

                         JURISDICTION AND STANDARD OF REVIEW

      7KHFRXUWKDVMXULVGLFWLRQ SXUVXDQWWR$ D  % L RIWKH7DULII $FWRI

DVDPHQGHG86&D D  % L     DQG86& F 

      7KH FRXUWZLOOXSKROGDQDJHQF\GHWHUPLQDWLRQWKDWLVVXSSRUWHGE\VXEVWDQWLDO

HYLGHQFHDQG RWKHUZLVHLQDFFRUGDQFHZLWKODZ 86&D E  % L ³7KH

UHVXOWVRID UHGHWHUPLQDWLRQSXUVXDQWWRFRXUWUHPDQGDUHDOVRUHYLHZHGIRUFRPSOLDQFH

ZLWKWKH FRXUW¶VUHPDQGRUGHU´SolarWorld Ams., Inc. v. United States&,7BB_,

___, )6XSSG   FLWDWLRQDQGLQWHUQDOTXRWDWLRQPDUNVRPLWWHd 




 'HIHQGDQW-,QWHUYHQRUVFRQVLVWRI$UFHORU0LWWDO86$//&$.6WHHO&RUSRUDWLRQ1XFRU
&RUSRUDWLRQ6WHHO'\QDPLFV,QF66$%(QWHUSULVHV//&DQG8QLWHG6WDWHV6WHHO
&RUSRUDWLRQ'HI-,QWV¶5HSO\&PWVDW
 $OOIXUWKHUFLWDWLRQVWRWKH7DULII$FWRIDVDPHQGHGDUHWR7LWOHRI WKH86

&RGHDQGDOOUHIHUHQFHVWRWKH86&RGHDUHWRWKHHGLWLRQXQOHVVRWKHUZLVH
VWDWHG
&RQVRO&RXUW1R 16-00218                                                          3DJH6


                                        DISCUSSION

I. Duty Drawback and Circumstance of Sale Adjustments

       A. Commerce’s Duty Drawback Calculation Methodologies Prior to
          Erdemir II

       7RGHWHUPLQHZKHWKHUWKHVXEMHFWPHUFKDQGLVHLVEHLQJVROGDWOHVVWKDQIDLU

YDOXH&RPPHUFHFRPSDUHVWKHH[SRUWSULFH RUFRQVWUXFWHGH[SRUWSULFH 6 RIWKHVXEMHFW

PHUFKDQGLVHWRLWVQRUPDOYDOXHSee generally 86& et seq. *HQHUDOO\

DQDQWLGXPSLQJGXW\LVWKHDPRXQWE\ZKLFKWKHQRUPDOYDOXHRIDSURGXFW—W\SLFDOO\LWV

SULFHLQWKHH[SRUWLQJFRXQWU\—H[FHHGVH[SRUWSULFH, DVDGMXVWHG See id2QH

RIWKHDGMXVWPHQWV&RPPHUFHPDNHVWRH[SRUW SULFHSXUVXDQWWR86&D F 

LVNQRZQDVWKH³GXW\GUDZEDFNDGMXVWPHQW´ 6SHFLILFDOO\&RPPHUFHLVWRLQFUHDVH

H[SRUWSULFH E\³WKHDPRXQWRIDQ\ LPSRUWGXWLHVLPSRVHGE\WKHFRXQWU\RIH[SRUWDWLRQ

ZKLFKKDYHEHHQUHEDWHGRUZKLFKKDYHQRWEHHQFROOHFWHGE\UHDVRQRIWKH

H[SRUWDWLRQRIWKHVXEMHFWPHUFKDQGLVHWRWKH8QLWHG6WDWHV´Id.  D F  % 7KLV

VWDWXWRU\DGMXVWPHQWLVLQWHQGHGWRSUHYHQWWKHGXPSLQJPDUJLQIURPEHLQJLQFUHDVHG E\

LPSRUWWD[HVWKDWDUHLPSRVHGRQ LQSXWV XVHGWRSURGXFHVXEMHFWPHUFKDQGLVHLIWKRVH

LPSRUWWD[HVDUHUHEDWHGRUH[HPSWHGIURPSD\PHQWZKHQWKHVXEMHFWPHUFKDQGLVHLV

H[SRUWHGWRWKH8QLWHG6WDWHVSee Saha Thai Steel Pipe (Public) Co. Ltd. v. United

States)G )HG&LU Wheatland Tube Co. v. United States, 30




686SULFHPD\EHEDVHGRQ H[SRUWSULFH RUFRQVWUXFWHGH[SRUWSULFH%HFDXVHWKH
GLVWLQFWLRQVEHWZHHQH[SRUWSULFHDQGFRQVWUXFWHGH[SRUWSULFHDUHQRW DWLVVXHLQWKLV
FDVHWKHFRXUWJHQHUDOO\ZLOOUHIHURQO\WRH[SRUWSULFHRU86SULFH6XFKUHIHUHQFHV
KRZHYHUPD\EHXQGHUVWRRGDVLQFOXGLQJFRQVWUXFWHGH[SRUWSULFH
&RQVRO&RXUW1R 16-00218                                                        3DJH


&,7) 6XSS G   rev’d on other grounds, )G

)HG&LU 7KHDGMXVWPHQWDFFRXQWVIRUWKHIDFWWKDWLPSRUWHGLQSXWVUHPDLQ

VXEMHFWWRWKHLPSRUWGXWLHVZKHQFRQVXPHGLQWKHSURGXFWLRQRIWKHIRUHLJQOLNHSURGXFW

³ZKLFKLQFUHDVHVKRPHPDUNHWVDOHVSULFHVDQGWKHUHE\LQFUHDVHV>QRUPDOYDOXH@´

Saha Thai, )Gat 1338.

       ³8QWLOUHFHQWO\&RPPHUFHFDOFXODWHGWKHGXW\GUDZEDFNDGMXVWPHQWWR86SULFH

E\GLYLGLQJUHEDWHGRUH[HPSWHGGXWLHVE\WRWDOH[SRUWVDQGDGGLQJWKHUHVXOWDQWSHU

XQLWGXW\EXUGHQWRWKHH[SRUWSULFH´Erdemir II, )6XSSGDW:KHQ

SURGXFHUVZHUHH[HPSW  IURPWKHSD\PHQWRILPSRUWGXWLHV&RPPHUFHDOVRLQFUHDVHG

FRVWRISURGXFWLRQDQGFRQVWUXFWHGYDOXH 8 WRDFFRXQWIRUWKHFRVWRIWKHH[HPSWHGGXWLHV

IRUZKLFKWKHSURGXFHUUHPDLQHGOLDEOHXQWLOWKHH[HPSWLRQSURJUDPUHTXLUHPHQWVZHUH

VDWLVILHGId.see also Saha Thai)GDW– DIILUPLQJWKHXSZDUG




 $GXW\H[HPSWLRQSURJUDPLVGLIIHUHQWIURPDGXW\UHEDWH RUUHLPEXUVHPHQW SURJUDP
)RUDUHEDWHSURJUDP³LPSRUWGXWLHVDUHSDLGDQGODWHUUHIXQGHGE\WKHJRYHUQPHQWRI
WKHH[SRUWLQJFRXQWU\´2nd 5HPDQG5HVXOWVDW67KXVWKHGXWLHVDUHXVXDOO\
UHFRUGHGDVD³GLUHFWPDWHULDOFRVW´LQWKHSURGXFHU¶VERRNVDQGDVHSDUDWHUHYHQXH LV
UHFRUGHGWRERRNWKHDPRXQWRIDQ\GUDZEDFNJUDQWHGLQFRQQHFWLRQZLWKDQH[SRUW
WUDQVDFWLRQId. )RUDQH[HPSWLRQSURJUDPDQ³RII-WKH-ERRNV´OLDELOLW\LVFUHDWHGXSRQ
LPSRUWDWLRQRIWKHLQSXWZKLFKLVODWHUIRUJLYHQZKHQWKHILQLVKHGSURGXFWLVH[SRUWHG
Id. at 1,QWKDWFDVHWKHSURGXFHUW\SLFDOO\ZLOO³QHLWKHUUHFRUGDQDPRXQWIRULPSRUW
GXWLHVDVDGLUHFWPDWHULDOFRVWQRUUHFRJQL]HDVHSDUDWHUHYHQXHIRUWKHDPRXQWRI
GXW\GUDZEDFNJUDQWHGIRUWKHH[SRUWWUDQVDFWLRQ´Id. at 6–.
8 &RPPHUFHFDOFXODWHVQRUPDOYDOXHXVLQJVDOHVLQWKHKRPHPDUNHWRUDWKLUGFRXQWU\

PDUNHWWKDWDUHDWRUDERYHWKHFRVWRISURGXFWLRQ86&E E  :KHQ
WKHUHDUHQRVXFKVDOHV&RPPHUFHFDOFXODWHVQRUPDOYDOXH³EDVHGRQWKHFRQVWUXFWHG
YDOXHRIWKHPHUFKDQGLVH´Id. 7KHFRVWRISURGXFWLRQLQFOXGHV³WKHFRVWRIPDWHULDOV
DQGRIIDEULFDWLRQRURWKHUSURFHVVLQJ´XVHGLQPDQXIDFWXULQJ³VHOOLQJJHQHUDODQG
DGPLQLVWUDWLYHH[SHQVHV´DQGWKHFRVWRISDFNDJLQJId. E E  &RQVWUXFWHG
valXHLQFOXGHVVLPLODUH[SHQVHVDQGDQDPRXQWIRUSURILWId. E H 
&RQVRO&RXUW1R 16-00218                                                          3DJH8


DGMXVWPHQWWRFRVWRISURGXFWLRQ ,Q&RPPHUFHPRGLILHGLWVGXW\GUDZEDFN

DGMXVWPHQW³E\DOORFDWLQJH[HPSWHGGXWLHVRYHUWRWDOSURGXFWLRQUDWKHUWKDQH[SRUWV´

Erdemir II, )6XSSGDW–31&RPPHUFHDGMXVWHGLWVPHWKRGRORJ\LQ

UHVSRQVHWRDVVHUWLRQVWKDWPDUJLQGLVWRUWLRQVDURVHZKHQIRUHLJQSURGXFHUV³XVH>G@

IXQJLEOHLQSXWVERWKIURPIRUHLJQVRXUFHVZKLFKLQFXU>UHG@ LPSRUWGXWLHVDQGGRPHVWLF

VRXUFHVZKLFK[did] QRW´Id. at 1331 &RPPHUFHUHDVRQHGWKDW³WKHODUJHUGHQRPLQDWRU

RQWKHFRVW-VLGH>LHWRWDOSURGXFWLRQ@UHVXOWHGLQDVPDOOHUDGMXVWPHQWWRQRUPDOYDOXH

WKDQ86SULFH´FRQVHTXHQWO\LWGHWHUPLQHGWKDW³HTXDOL]LQJWKHGHQRPLQDWRUVXVHGLQ

HDFKDGMXVWPHQW´HQVXUHGWKDWDQHTXDODPRXQWZRXOGEHDGGHGWR86SULFHDQG

QRUPDOYDOXHDQGWKHDJHQF\ZRXOGFRPSDUHWKHWZRYDOXHVRQD³GXW\QHXWUDO´EDVLV

Id. at 1331.

       ,QWKHDGPLQLVWUDWLYHSURFHHGLQJXQGHUO\LQJErdemir II&RPPHUFHXVHGWKLV

PRGLILHGGXW\GUDZEDFNPHWKRGRORJ\WRFDOFXODWHWKHDGMXVWPHQWWR86SULFHDQG

PDNHDFRUUHVSRQGLQJHTXDOXSZDUGDGMXVWPHQWRQWKHFRVWVLGHSXUVXDQWWRSaha

Thai. See VW5HPDQG5HVXOWVat 11–12, 20–217KHFRXUWUHPDQGHGWKHGXW\

GUDZEDFNDGMXVWPHQWWR86SULFH—VSHFLILFDOO\&RPPHUFH¶VDOORFDWLRQRIWKH

H[HPSWHGGXWLHVRYHUWRWDOSURGXFWLRQ—DV³LQFRQVLVWHQWZLWKWKHVWDWXWRU\OLQNDJH

EHWZHHQ>WKHIRUHJRQH@GXWLHVDQGH[SRUWHGPHUFKDQGLVH´Erdemir II)6XSSG

at 1333 FROOHFWLQJFDVHVUHDFKLQJWKHVDPHFRQFOXVLRQ 7KHFRXUWUHDVRQHGWKDW

³&RQJUHVV . . . FOHDUO\LQWHQGHGWKHDGMXVWPHQWWRFDSWXUHWKHDPRXQWRIGXWLHV

dRODNR÷OXZRXOGKDYHSDLGRQLWV H[SRUWVDOHVEXWIRUWKHH[SRUWDWLRQRIWKDW

PHUFKDQGLVH´WKXV
&RQVRO&RXUW1R 16-00218                                                           3DJH9


       [a]OORFDWLQJdRODNR÷OX¶V H[HPSWHGGXWLHVRYHUWRWDOSURGXFWLRQ
       FRQWUDYHQH>G@WKHSODLQODQJXDJHRI86& D F  % EHFDXVHLW
       DWWULEXWH[d] VRPHRIWKH>GXW\@GUDZEDFNWRGRPHVWLFVDOHVZKLFKGRQRW
       HDUQGUDZEDFNDQGIDLO>HG@ WRDGMXVWH[SRUWSULFHE\WKHDPRXQWRIWKH
       LPSRUWGXWLHVH[HPSWHGE\UHDVRQRIH[SRUWDWLRQ

Id. LQWHUQDOTXRWDWLRQPDUNVDQGFLWDWLRQRPLWWHG 7KHFRXUWIXUWKHUUHMHFWHG

&RPPHUFH¶VUHOLDQFHRQSaha Thai WRVXSSRUWLWVUHYLVHGPHWKRGRORJ\Id. at 13.

:KLOHWKHFRVW-VLGHDGMXVWPHQWDSSURYHGE\WKHSaha Thai FRXUW³HQVXUH>V@ WKDWQRUPDO

YDOXHDQG86SULFHDUHFRPSDUHGRQDPXWXDOO\-GXW\-LQFOXVLYHEDVLV´WKHDSSHOODWH

FRXUW³QHYHUVWDWHGRURWKHUZLVHLQIHUUHGWKDWWKHDGMXVWPHQWVWR>86SULFH@ DQGQRUPDO

YDOXHPXVWEHHTXDO . . . LQRUGHUWRUHQGHUWKHFRPSDULVRQEHWZHHQ86SULFHDQG

QRUPDOYDOXH GXW\QHXWUDO´Id. LQWHUQDOFLWDWLRQVDQGLQWHUQDOTXRWDWLRQPDUNVRPLWWHG 

7KHFRXUWUHPDQGHGWKHLVVXH³WRWKHDJHQF\WRUHYLVHLWVFDOFXODWLRQRIWKHGXW\

GUDZEDFNDGMXVWPHQWXVLQJH[SRUWVDVWKHGHQRPLQDWRUUDWKHUWKDQWRWDOSURGXFWLRQ´

Id.

       B. Commerce’s Calculation Methodology on Remand from Erdemir II

       ,QDFFRUGDQFHZLWKErdemir II, &RPPHUFHUHFDOFXODWHGWKHGXW\GUDZEDFN

DGMXVWPHQWXVLQJH[SRUWVDVWKHGHQRPLQDWRU2nd 5HPDQG5HVXOWVDW6,Q

DGGLWLRQKRZHYHU&RPPHUFHPDGHDFLUFXPVWDQFHRIVDOHDGMXVWPHQWWRQRUPDOYDOXH

WRDGGWKHVDPHSHU-XQLWDPRXQWRIGXW\³LQRUGHUWRDFKLHYHDIDLUFRPSDULVRQ´Id. at

see also id. at 16.

       dRODNR÷OX LPSRUWHGVHYHUDOLQSXWVVXEMHFWWRYDU\LQJGXWLHVDQGSXUFKDVHGWKH

VDPHLQSXWVIURPGRPHVWLFVRXUFHVId. at 12. dRODNR÷OX SDUWLFLSDWHGLQDGXW\

H[HPSWLRQSURJUDPDQGWKXVGLGQRWUHFRUGOLDELOLW\IRUWKHLPSRUWGXWLHVLQitV ERRNV
&RQVRO&RXUW1R 16-00218                                                           3DJH10


and UHFRUGVId. at $FFRUGLQJWR&RPPHUFHZKHQVXEMHFWPHUFKDQGLVHFDQEH

SURGXFHGIURPYDULRXVLQSXWVRQO\VRPHRIZKLFKDUHGXWLDEOHLPSRUWVRUIURPLQSXWV

WKDWDUHSURFXUHGIURPIRUHLJQDQGGRPHVWLFVRXUFHV³WKHSUHVXPSWLRQWKDWWKHQRUPDO

YDOXHLQFOXGHVWKHIXOOGXW\SURSRUWLRQDWHWRWKHIXOOGXW\GUDZEDFNLVXQFHUWDLQ´Id. at .

&RPPHUFHDVVHUWVWKDWPRVWFRXQWULHVSHUPLWVXEVWLWXWLRQRILQSXWVZKLFKPHDQVWKDW

³ZKLOHWKHDFWXDOLPSRUWHGPDWHULDOVXEMHFWWRGXW\LVIXQJLEOHDQG FDQEHFRQVXPHGLQ

DQ\RIWKHILQLVKHGJRRGVLWLVDVVLJQHGE\WKHFRPSDQ\WRH[SRUWHGILQLVKHGJRRGVIRU

SXUSRVHVRIWKHSURJUDP´Id. 7KXVZKLOHWKHVWDWXWHUHTXLUHV&RPPHUFHWRLQFUHDVH

86SULFHWRDFFRXQWIRUWKHGXWLHVH[HPSWHGE\UHDVRQRIH[SRUWDWLRQWKHUHLVDOHVVHU

DPRXQWRI RUQR LPSRUWGXWLHVUHIOHFWHGLQQRUPDOYDOXHId. at –8&RPPHUFH

SURYLGHG³WKHIROORZLQJH[DPSOHZKHUHLQRQHXQLWRILQSXWLVGRPHVWLFDOO\VRXUFHGIRU

DQGRQHXQLWRILQSXWLVLPSRUWHGIRUSOXVDGXW\´

        8QGHUWKHVWDQGDUGZD\RIGHWHUPLQLQJFRVWVIRUJHQHUDODFFRXQWLQJ
        SXUSRVHVWKHFRPSDQ\¶VDYHUDJHFRVWIRUWKHLQSXWVSHUXQLWLVWKH
        GRPHVWLFLQSXWRISOXVWKHLPSRUWHGLQSXWRI  GLYLGHGE\
        WZRXQLWVRILQSXWZKLFKHTXDOV i.e DQG 
         7KXVLVWKHDQQXDODYHUDJHSHU-XQLWLQSXWFRVWLQFOXGLQJ
        RQO\RIWKHLPSRUWGXW\IRUHDFKXQLW+RZHYHUXSRQH[SRUWRIRQH
        XQLWRIWKHILQLVKHGJRRGWKHGXW\GUDZEDFNVFKHPHDOORZVWKHHQWLUH
        RILPSRUWGXWLHVWREHUHEDWHGRUIRUJLYHQ$VDUHVXOWIROORZLQJWKLVORJLF
        WKHDGMXVWHG86SULFHUHIOHFWVSHUXQLWRIGXWLHVZKLOHWKH>QRUPDO
        YDOXH@FRVWRISURGXFWLRQLQFOXGHVDQDYHUDJHRISHUXQLW7KLV
        FUHDWHVDQLPEDODQFHLQWKHDPRXQWRIGXWLHVRQHDFKVLGHRIWKHGXPSLQJ
        HTXDWLRQDUWLILFLDOO\ORZHULQJWKHPDUJLQE\RIGXWLHV DVVXPLQJ
        WKURXJKWKHFRVWWHVWWKHDYHUDJHKRPHPDUNHW [] SULFHZRXOGLQFOXGHWKH
        RIGXWLHVLQWKHFRVWRIWKHLQSXW 

Id. at 8.
&RQVRO&RXUW1R 16-00218                                                         3DJH11


       $VGLVFXVVHG&RPPHUFHLQLWLDOO\DWWHPSWHGWRUHPHG\WKLVSHUFHLYHGGLVWRUWLRQ

E\OLPLWLQJWKHGXW\GUDZEDFNDGMXVWPHQWWRWKHDPRXQWRIGXWLHVLPSXWHGRQWKHFRVW-

VLGHId. at 9,QUHVSRQVHWRVHYHUDORSLQLRQVIURPWKLVFRXUWKROGLQJWKDWWKHUHGXFHG

dXW\GUDZEDFNDGMXVWPHQWZDVXQODZIXO&RPPHUFHGHYHORSHGDQHZPHWKRGRORJ\

See id. at 9–10 & n.36 FROOHFWLQJFDVHV 6SHFLILFDOO\LQWKRVHFDVHV&RPPHUFH

DSSOLHGWKHIXOOGXW\GUDZEDFNDGMXVWPHQWWR86SULFHDSSOLHGWKHFRVW-VLGH

DGMXVWPHQWSXUVXDQWWRSaha ThaiDQGDOVRPDGHD&26DGMXVWPHQWWRQRUPDOYDOXH—

XOWLPDWHO\LPSXWLQJWKHVDPHDPRXQWRISHU-XQLWGXWLHVWRQRUPDOYDOXHWKDWZHUHDGGHG

WR86SULFHId. at 10,QRWKHUZRUGVXVLQJWKHH[DPSOHDERYH&RPPHUFHDGGHG  

SHUXQLWRILPSRUWGXWLHVWR86SULFH  SHUXQLWWRFRVWDQG  SHU

XQLWWRQRUPDOYDOXHDVD&26DGMXVWPHQWId.

       8SRQUHYLHZE\DQRWKHUMXGJHRIWKLVFRXUWWKHFRXUWGHWHUPLQHGWKDWWKHDJHQF\

LPSURSHUO\GRXEOH-FRXQWHGWKHDPRXQWRIGXWLHVLQFOXGHGZLWKLQ QRUPDOYDOXH. Id. at 10

& n.38 FLWLQJUttam Galva Steels Ltd. v. United States, &,7BBBBBB) 6XSS

G  7DNLQJWKDWFRXUWRSLQLRQLQWRDFFRXQWZKLOHDOVRDVVHUWLQJWKDW

WKHGRXEOH-FRXQWLQJILQGLQJZDVLQHUURU&RPPHUFHIXUWKHUFKDQJHGLWVPHWKRGRORJ\LQ

WKLVFDVHWRSURYLGHIRUWZR&26DGMXVWPHQWVWKHILUVW&26DGMXVWPHQWUHPRYHVDOO

GXWLHVIURPQRUPDOYDOXHDQGWKHVHFRQG&26DGMXVWPHQW³DGG>V@WRWKHQRUPDOYDOXH

WKHVDPHSHU-XQLWDPRXQWRIGXW\DGGHGWR86SULFH´Id. DW&RPPHUFHH[SODLQHG

WKDWWKHVHFRQG&26DGMXVWPHQWLVQHFHVVDU\EHFDXVH:

         . . . WKHLPSRUWGXW\SURJUDPDQGGUDZEDFNSURYLVLRQLPSRVHDGLIIHUHQW
       VHWRIDFFRXQWLQJDQGGXW\WUHDWPHQWVGHSHQGHQWXSRQZKLFKPDUNHWWKH
       ILQLVKHGJRRGZDVVROGDQGWKHPDUNHWVIURPZKLFKWKHLPSRUWHGLQSXWLV
&RQVRO&RXUW1R 16-00218                                                       3DJH12


       VRXUFHGDQG  WKHHIIHFWRIWKHGLIIHUHQWVRXUFLQJRILQSXWVDQG
       DVVRFLDWHGGXW\FRVWVDQGKRZWKHGXW\GUDZEDFNLVWUHDWHGIRUWKH86
       DQGKRPHPDUNHWVDOHV

Id. at 137KHFRPELQHGHIIHFWRIDGXW\H[HPSWLRQVFKHPHDQGGRPHVWLFVRXUFLQJRI

LQSXWVIRUIRUHLJQ-OLNHSURGXFWVROGLQWKHKRPHPDUNHWDFFRUGLQJWR&RPPHUFHLVWR

³SHUPLW>@WKHDVVLJQPHQWRILPSRUWHGLQSXWVDQGWKHDVVRFLDWHGLPSRUWGXWLHVWRH[SRUW

VDOHVZKLOHDWWULEXWLQJWKHGRPHVWLFSXUFKDVHVH[FOXVLYHRIGXW\WRGRPHVWLFVDOHV´Id.

DW 7KLVWUHDWPHQWGLIIHUV³IURPVWDQGDUGFRVWDFFRXQWLQJDQGWKHUHVSRQGHQW¶V

QRUPDOERRNVDQGUHFRUGVZKLFKFDOFXODWHDQDQQXDOZHLJKWHG-DYHUDJHSULFHRILQSXWV

DQGLVDOORFDWHGWRRYHUDOOSURGXFWLRQYHUVXVPDUNHW-VSHFLILFSURGXFWLRQ´Id. $FFRUGLQJ

WR&RPPHUFHWKLVUHVXOWVLQDGXW\-LQFOXVLYH86SULFHEHLQJFRPSDUHGWRDQRUPDO

YDOXHWKDWUHIOHFWVOHVVRUQRGXWLHVId.

       ,QWKH2nd 5HPDQG5HVXOWVDWLVVXHKHUH&RPPHUFHH[SODLQHGWKDWLWGLGQRW

PDNHWKHILUVW&26DGMXVWPHQWWRUHPRYHERRNHGGXWLHVEHFDXVHdRODNR÷OX

SDUWLFLSDWHGLQDGXW\H[HPSWLRQSURJUDPDQGWKXVFRQVWUXFWHGYDOXHDQGKRPHPDUNHW

SULFHVDUHGXW\-H[FOXVLYHSee id. DW &RPPHUFHGLGKRZHYHUPDNHWKHVHFRQG

&26DGMXVWPHQWWRDGGWRQRUPDOYDOXHWKHVDPHSHU-XQLWDPRXQWRIGXWLHVWKHDJHQF\

DGGHGWR86SULFH³HQVXULQJWKDWERWKVLGHVRIWKHGXPSLQJHTXDWLRQFRQWDLQWKHVDPH

DPRXQWRISHU-XQLWLPSRUWGXWLHV´Id. at 1. 9




9&RPPHUFHGLGQRWLPSXWHH[HPSWHGLPSRUWGXWLHVWRWKHFRVWRISURGXFWLRQDVZRXOG
EHFRQVLVWHQWZLWKSaha Thai. See QG5HPDQG5HVXOWVDW,QVWHDG&RPPHUFH
PDGHD&26DGMXVWPHQWWRQRUPDOYDOXH UHJDUGOHVVRIZKHWKHULWZDVEDVHGRQKRPH
PDUNHWVDOHVRUFRQVWUXFWHGYDOXH Id. at 16.
&RQVRO&RXUW1R 16-00218                                                          3DJH13


       ,QWKHUHPDQGSURFHHGLQJdRODNR÷OX FKDOOHQJHG&RPPHUFH¶VUHOLDQFHRQLWV

DXWKRULW\WRDGMXVWQRUPDOYDOXHSXUVXDQWWRWKHFLUFXPVWDQFHRIVDOHSURYLVLRQSee id

at 20&RPPHUFHH[SODLQHGWKDWLWPDGHWKH&26DGMXVWPHQW³WRDFFRXQWIRU

GLIIHUHQFHVQRWRWKHUZLVHDFFRXQWHGIRULQWKHVWDWXWH´Id. at .

       7KHQRUPDOYDOXHSURYLVLRQRIWKHVWDWXWHJLYHV&RPPHUFHWKHDXWKRULW\WR

LQFUHDVHRUGHFUHDVHQRUPDOYDOXH³E\WKHDPRXQWRIDQ\GLIIHUHQFH RUODFNWKHUHRI 

EHWZHHQ´86SULFHDQGQRUPDOYDOXH³RWKHUWKDQDGLIIHUHQFHIRUZKLFKDOORZDQFHLV

RWKHUZLVHSURYLGHGXQGHUWKLVVHFWLRQ´WKDW&RPPHUFHGHWHUPLQHVLV³ZKROO\RUSDUWO\

GXHWRRWKHU GLIIHUHQFHVLQWKHFLUFXPVWDQFHVRIVDOH´86&

 E D  & LLL &RPPHUFHH[SODLQHGWKDWWKH&26SURYLVLRQLVWKHRQO\SURYLVLRQ

WKDW³DGGUHVV>HV@GLIIHUHQFHVLQWKHKRPHPDUNHWSULFHUHODWLQJWRLPSRUWGXWLHV´E\

ZKLFK&RPPHUFHPHDQV³WD[HV LPSRVHGRQO\RQSDUWLFXODULQSXWVDWSDUWLFXODUUDWHV

IURPSDUWLFXODUPDUNHWVLQSXWLQWRSDUWLFXODUJRRGVZKLFKFDQEHFODLPHGDQGUHEDWHG

RQO\ZKHQUHVROGWRSDUWLFXODUPDUNHWV´2nd 5HPDQG5HVXOWVDW,QWKLVFDVH

&RPPHUFHH[SODLQHGdRODNR÷OX LPSRUWV VXEVWLWXWDEOHLQSXWVWKDW³LQFXULPSRUWGXWLHVDW

GLIIHUHQWUDWHV RUQRWDWDOO ZKLOHWKHGRPHVWLFDOO\VRXUFHGLGHQWLFDOLQSXWVLQFXUQR

GXWLHV´Id7KH7XUNLVKGXW\GUDZEDFNVFKHPHSHUPLWVdRODNR÷OX ³WRDVVXPHWKDWWKH

H[SRUWHGSURGXFWFRQVXPHGWKHLQSXWVVXEMHFWWRGXWLHV´DQGWKHGXW\GUDZEDFN

SURYLVLRQ86&D F  % OLNHZLVH³LPSOLHVWKDWLPSRUWHGLQSXWVVXEMHFW

WRLPSRUWGXWLHVZHUHFRQVXPHGLQPDNLQJWKHH[SRUWHGSURGXFWV´Id. &RPPHUFH

GHVFULEHGWKHGLIIHUHQW³FLUFXPVWDQFHRIVDOH´DVWKHDVVLJQPHQWRIGXW\FRVWVWR

SDUWLFXODUSURGXFWV³EDVHGRQZKHUHWKH\DUHVROG´Id. at 26.
&RQVRO&RXUW1R 16-00218                                                          3DJH


       $V&RPPHUFHH[SODLQVLWWKHDJHQF\FRQIURQWHGWKHIROORZLQJ  WKH

UHTXLUHPHQWWRLQFUHDVH86SULFHWRDFFRXQWIRULPSRUW GXWLHVIRUHJRQHE\UHDVRQRI

H[SRUWDWLRQRIWKHVXEMHFWPHUFKDQGLVHLQRUGHU³WRPDNHDIDLUSULFHFRPSDULVRQ´WRD

QRUPDOYDOXHWKDWLV³SUHVXPDEO\VHWWRUHFRYHUVXFKLPSRUWGXWLHV´RQJRRGVVROG

GRPHVWLFDOO\  DQRUPDOYDOXHWKDWGRHVQRWFRQWDLQDQ\LPSRUWGXWLHVEHFDXVH

GXWLDEOHLQSXWVDUHDOORFDWHGWRH[SRUWVDOHVDQG  DVWDWXWHWKDWLVVLOHQWRQZKDW

&RPPHUFHVKRXOGGRLQWKDWVLWXDWLRQId. at &RPPHUFHGHWHUPLQHGWKDW³>W@KH

µRWKHUGLIIHUHQFHVLQWKHFLUFXPVWDQFHVRIVDOH¶SURYLVLRQLV WKHRQO\PHDQV´DWLWV

GLVSRVDO³WRHQVXUHDIDLUFRPSDULVRQ´EHWZHHQDGXW\-H[FOXVLYHQRUPDOYDOXHDQGGXW\-

LQFOXVLYH86SULFHId. at 26.

       C. Commerce’s COS Adjustment Contravenes the Plain Language of the
          Applicable Statute and Regulation

       dRODNR÷OXUDLVHV VHYHUDOFKDOOHQJHVWR&RPPHUFH¶V 2nd 5HPDQG5HVXOWV

IRUHPRVWRIZKLFKLVWKDWWKHVWDWXWRU\&26SURYLVLRQDORQJZLWK&RPPHUFH¶V

LPSOHPHQWLQJUHJXODWLRQGRQRWMXVWLI\DQRIIVHWWRWKHVWDWXWRU\GXW\GUDZEDFN

DGMXVWPHQWdRODNR÷OX¶V &PWVDW10–12. 7KHFRXUWDJUHHV. See +DEDú, :/

, at *6–11.

       &RQJUHVVDXWKRUL]HG&RPPHUFHWRDGMXVWQRUPDOYDOXHIRUGLIIHUHQFHVEHWZHHQ

QRUPDOYDOXHDQG86SULFHWKDWDUHQRWRWKHUZLVHSURYLGHGIRULQWKHVWDWXWHDQGDUH

GXHWR³RWKHUGLIIHUHQFHVLQWKH FLUFXPVWDQFHVRIVDOH´86& E D  & LLL 

,QWKH6WDWHPHQWRI$GPLQLVWUDWLYH$FWLRQ ³6$$´ DFFRPSDQ\LQJWKH8UXJXD\5RXQG
&RQVRO&RXUW1R 16-00218                                                         3DJH


$JUHHPHQWV$FW3XE/1R103-6WDW  &RQJUHVV

H[SODLQHGWKDW

       &RPPHUFHZLOOFRQWLQXH WRHPSOR\WKHFLUFXPVWDQFH-RI-VDOHDGMXVWPHQWWR
       DGMXVWIRUGLIIHUHQFHVLQGLUHFWH[SHQVHV DQGGLIIHUHQFHVLQVHOOLQJ
       H[SHQVHVRIWKHSXUFKDVHUDVVXPHGE\WKHIRUHLJQVHOOHUEHWZHHQQRUPDO
       YDOXHDQGERWKH[SRUWSULFHDQGFRQVWUXFWHGH[SRUWSULFH>'@LUHFW
       H[SHQVHVDQGDVVXPSWLRQVRIH[SHQVHVLQFXUUHGLQWKHIRUHLJQFRXQWU\RQ
       VDOHVWRWKHDIILOLDWHGLPSRUWHUZLOOIRUPDSDUWRIWKHFLUFXPVWDQFHVRIVDOH
       DGMXVWPHQW

8UXJXD\5RXQG$JUHHPHQWV$FW6WDWHPHQWRI$GPLQLVWUDWLYH$FWLRQ+5'RF1R

103-YRODW28  reprinted in 86&&$1 10 &RQVLVWHQW

ZLWKWKH6$$&RPPHUFH¶VUHJXODWLRQVOLPLW&26DGMXVWPHQWVFRQVLVWHQWZLWK86&

E D  & LLL WR³GLUHFWVHOOLQJH[SHQVHVDQGDVVXPHGH[SHQVHV´ZLWKRQH

H[FHSWLRQIRUFRPPLVVLRQVSDLGLQRQHPDUNHWWKDWLVQRWUHOHYDQWKHUH&)5

  E  SURYLGLQJIRU&26DGMXVWPHQWV³RQO\IRUGLUHFWVHOOLQJH[SHQVHVDQG

DVVXPHGH[SHQVHV´ 'LUHFWVHOOLQJH[SHQVHVDUHGHILQHGDV³H[SHQVHVVXFKDV

FRPPLVVLRQVFUHGLWH[SHQVHVJXDUDQWHHVDQGZDUUDQWLHVWKDWUHVXOWIURPDQGEHDUD

dLUHFWUHODWLRQVKLSWRWKHSDUWLFXODUVDOHLQTXHVWLRQ´Id.  F $VVXPHG

H[SHQVHVDUHGHILQHGDV³VHOOLQJH[SHQVHVWKDWDUHDVVXPHGE\WKHVHOOHURQEHKDOIRI

WKHEX\HUVXFKDVDGYHUWLVLQJH[SHQVHV´Id. 1 G 

       $FFRUGLQJWRdRODNR÷OX, ³>Q@RWKLQJLQWKHODZUHJXODWLRQVRUSDVWFDVHVVXJJHVWV

WKDWLPSRUWGXWLHVWKDWKDYHQRWEHHQFROOHFWHG—RQLQSXWVGHVWLQHGIRUH[SRUWVDOHV—



10 7KH6$$³VKDOOEHUHJDUGHGDVDQDXWKRULWDWLYHH[SUHVVLRQE\WKH8QLWHG6WDWHV
FRQFHUQLQJWKHLQWHUSUHWDWLRQDQGDSSOLFDWLRQRIWKH8UXJXD\5RXQG$JUHHPHQWVDQG
WKLV$FWLQDQ\MXGLFLDOSURFHHGLQJLQZKLFKDTXHVWLRQDULVHVFRQFHUQLQJVXFK
LQWHUSUHWDWLRQRUDSSOLFDWLRQ´ 86& G 
&RQVRO&RXUW1R 16-00218                                                         3DJH16


TXDOLI\DVD&26OHWDORQHDVDVHOOLQJH[SHQVH´dRODNR÷OX¶V&PWVDW dRODNR÷OX

IXUWKHUDUJXHVWKDWWKH 86&RXUWRI$SSHDOVIRUWKH )HGHUDO&LUFXLW ³)HGHUDO&LUFXLW´

KDVGHWHUPLQHGWKDWD&26DGMXVWPHQWPD\QRWEHPDGHWR³QXOOLI\D86SULFH

DGMXVWPHQW´Id. at 12 FLWLQJZenith Electronics Corp. v. United States)G

 )HG&LU 

       7KH*RYHUQPHQWDUJXHVWKDW³7XUNH\¶VGXW\GUDZEDFNVFKHPHDQGWKHVWDWXWRU\

GXW\GUDZEDFNSURYLVLRQ[] . . . WUDQVIRUPHG WKHLPSRUWGXWLHVVXEMHFWWRWKHGXW\

GUDZEDFNVFKHPHLQWRDGLUHFWVHOOLQJH[SHQVH´*RY¶W¶V5HSO\&PWVDW10 FLWLQJ2nd

5HPDQG 5HVXOWVDW Q 7KH*RYHUQPHQWIXUWKHUDUJXHVWKDW&RPPHUFH¶V&26

DGMXVWPHQWLVDXWKRUL]HGE\WKHVWDWXWRU\UHTXLUHPHQWWRHQVXUHD³IDLUFRPSDULVRQ´

EHWZHHQ86SULFHDQGQRUPDOYDOXHId. DW FLWLQJ86& E D see also id.

at 12. 7KH*RYHUQPHQWDOVR DUJXHVWKDW&RPPHUFH¶VPHWKRGRORJ\LVQRWSUHFOXGHGE\

WKHZenith OLQHRIFDVHVId. at 12–13.

       'HIHQGDQW-,QWHUYHQRUVDUJXHWKDWdRODNR÷OXWUHDWVLPSRUWVGXWLHVDV³aNLQWR

VHOOLQJH[SHQVHV´DQGWKXV&RPPHUFH¶V&26DGMXVWPHQW FRPSOLHV ZLWKWKHDJHQF\¶V

UHJXODWLRQ'HI-,QWV¶5HSO\&PWVDW–16see also id. DW ³>,@QFXUULQJLPSRUWGXWLHV

DQGWKHH[HPSWLRQRUUHEDWHRIWKRVHGXWLHVLVDQHFRQRPLFDFWLYLW\WKDWRFFXUVLQWKH

KRPHPDUNHW.´ 'HIHQGDQW-,QWHUYHQRUVFRQFXUZLWKWKH *RYHUQPHQWWKDWWKH&26

DGMXVWPHQWIXUWKHUVWKHVWDWXWRU\SXUSRVH RIPDNLQJDIDLUFRPSDULVRQId. DW

       &RPPHUFH¶V&26DGMXVWPHQWWRQRUPDOYDOXHFRQWUDYHQHVERWKWKHVWDWXWRU\

SURYLVLRQDQGWKHDJHQF\¶VLPSOHPHQWLQJUHJXODWLRQ%HJLQQLQJZLWKWKHVWDWXWHWKH

FRXUW¶VUHYLHZRI&RPPHUFH¶VLQWHUSUHWDWLRQDQGLPSOHPHQWDWLRQRIDVWDWXWRU\VFKHPH
&RQVRO&RXUW1R 16-00218                                                          3DJH


LVJXLGHGE\Chevron, U.S.A., Inc. v. Natural Resources Defense Council, Inc.86

   )LUVWWKHFRXUWPXVWGHWHUPLQH³ZKHWKHU&RQJUHVVKDVGLUHFWO\VSRNHQWR

WKHSUHFLVHTXHVWLRQDWLVVXH´ Chevron86DW ,I&RQJUHVV¶VLQWHQWLVFOHDU

³WKDWLVWKHHQGRIWKHPDWWHU´DQGWKHFRXUW³PXVWJLYHHIIHFWWRWKHXQDPELJXRXVO\

H[SUHVVHGLQWHQWRI&RQJUHVV´ Id. DW– 2QO\g<3>³LIWKHVWDWXWHLVVLOHQWRU

DPELJXRXV´PXVWWKHFRXUWGHWHUPLQHZKHWKHUWKHDJHQF\¶VDFWLRQ³LVEDVHGRQD

SHUPLVVLEOHFRQVWUXFWLRQRIWKHVWDWXWH´ Id. DW. 7KHFRXUWPD\ILQGWKDW³&RQJUHVV

KDVH[SUHVVHGXQDPELJXRXVLQWHQWE\H[DPLQLQJ µWKHVWDWXWH¶VWH[WVWUXFWXUHDQG

OHJLVODWLYHKLVWRU\DQGDSSO\WKHUHOHYDQWFDQRQVRILQWHUSUHWDWLRQ¶´Gazelle v. Shulkin,

)G )HG&LU  TXRWLQJHeino v. Shinseki)G

)HG&LU 

       &RPPHUFHGHWHUPLQHGWKDWDGMXVWPHQWVWRQRUPDOYDOXHSXUVXDQWWR86&

 E³GRQRWDGGUHVVGLIIHUHQFHVLQWKHKRPHPDUNHWSULFHUHODWLQJWRLPSRUWGXWLHV

RWKHUWKDQWKURXJKWKH&26SURYLVLRQ´2nd 5HPDQG5HVXOWVDWDQG³WKHµRWKHU

GLIIHUHQFHVLQWKHFLUFXPVWDQFHVRIVDOH¶SURYLVLRQLVWKHRQO\PHDQVWRHQVXUHDIDLU

FRPSDULVRQ´id. at 261RWZLWKVWDQGLQJ&RPPHUFH¶VFODLPVWKHVWDWXWRU\&26

SURYLVLRQ³LVQRWDQRPQLEXVSURYLVLRQWREHXVHGIRUZKDWHYHUDGMXVWPHQW>WKH

DJHQF\@VHHN>V@WRHIIHFW´Zenith Electronics Corp. v. United States&,7

)6XSS  

       7KLVPRUHOLPLWHGXQGHUVWDQGLQJRIWKH&26SURYLVLRQLVFRQILUPHGE\WKH

OHJLVODWLYHKLVWRU\7KH6HQDWHUHSRUWDFFRPSDQ\LQJWKHHQDFWPHQWRIWKH&26

SURYLVLRQOLVWVDVDGMXVWDEOHGLIIHUHQFHV³WHUPVRIVDOHFUHGLWWHUPVDQGDGYHUWLVLQJDQG
&RQVRO&RXUW1R 16-00218                                                         3DJH18


VHOOLQJFRVWV´DOORIZKLFKDUHDWWHQGDQWWRWKHVDOHRIWKHPHUFKDQGLVH65HS1R-

DW  :KHQ&RQJUHVVHQDFWHGWKH85$$LQFOXGLQJVHFWLRQELQLWV

FXUUHQWIRUPLWLQWHQGHGIRU³&RPPHUFH¶VFXUUHQWSUDFWLFHZLWKUHVSHFWWR>WKH&26@

DGMXVWPHQWWRUHPDLQXQFKDQJHG´ ZLWKWKHH[FHSWLRQRIWKH³FRQVWUXFWHGH[SRUWSULFH

RIIVHW´WKDWLVQRWUHOHYDQWKHUH 6$$DWreprinted in 86&&$1 DW

3ULRUWRHQDFWPHQWRIWKH85$$&RPPHUFH¶V&26UHJXODWLRQSURYLGHGWKDWGLIIHUHQFHV

LQWKHFLUFXPVWDQFHVRIVDOHIRUZKLFKLWZRXOG³PDNHUHDVRQDEOHDOORZDQFHVQRUPDOO\

>ZHUH@WKRVHLQYROYLQJGLIIHUHQFHVLQFRPPLVVLRQVFUHGLWWHUPVJXDUDQWHHVZDUUDQWLHV

WHFKQLFDODVVLVWDQFHDQGVHUYLFLQJ´LQDGGLWLRQWR³GLIIHUHQFHVLQVHOOLQJFRVWV VXFKDV

DGYHUWLVLQJ LQFXUUHGE\WKHSURGXFHURUUHVHOOHU´JHQHUDOO\WRWKHH[WHQWWKRVHFRVWV

ZHUHDVVXPHG³RQEHKDOIRIWKHSXUFKDVHU´&)5 D    

       $OWKRXJKWKHH[DPSOHVOLVWHGLQWKHUHJXODWLRQDQGOHJLVODWLYHKLVWRU\DUHQRW

H[KDXVWLYHWKH\DUHDOOH[DPSOHVRI³H[SHQVHVPDGHWRVXSSRUWDQGSURPRWHVDOHV´

Torrington Co. v. United States)G )HG&LU  $UFKHU-

GLVVHQWLQJ GLVDJUHHLQJWKDWFHUWDLQIUHLJKWFRVWVFRQVWLWXWHGVHOOLQJH[SHQVHV 

$GMXVWPHQWVIRUWKHVHW\SHVRIVHOOLQJH[SHQVHVDUHQHFHVVDU\LQRUGHUWRFRPSDUH

QRUPDOYDOXHDQG86SULFH³DWDVLPLODUSRLQWLQtKH FKDLQ RI FRPPHUFH.´ Maverick

Tube Corp. v. Toscelik Profil, )G )HG&LU FLWDWLRQRPLWWHG 

&RPPHUFH¶VDGMXVWPHQWIRUDQDVVHUWHGGLIIHUHQFHLQGXW\FRVWVDULVLQJIURP3ODLQWLIIV¶

GLIIHUHQWVRXUFLQJRILQSXWVDQGWKHVWDWXWRU\GXW\GUDZEDFNDGMXVWPHQWSXUVXDQWWR

86&D F  % LVQRWDFLUFXPVWDQFHVXUURXQGLQJWKHVDOHRIWKHPHUFKDQGLVH

1RWZLWKVWDQGLQJ&RPPHUFH¶VVWUDLQHGDWWHPSWWRGHVFULEHLWVPHWKRGXVLQJWHUPV
&RQVRO&RXUW1R 16-00218                                                         3DJH19


UHOHYDQWWRD&26DGMXVWPHQW&RPPHUFHLQIDFWPDGHWKHDGMXVWPHQWWRUHPHG\ZKDW

LWFKDUDFWHUL]HGDVDGLVWRUWLRQ 11 WKDWDURVHE\RSHUDWLRQRIWKHVWDWXWRU\GUDZEDFN

DGMXVWPHQWRQDSDUWLFXODUVHWRIIDFWVSee 2nd 5HPDQG5HVXOWVDW8, 11, 22,QVR

GRLQJ&RPPHUFHGLUHFWO\DQGFRPSOHWHO\QXOOLILHGWKHGXW\GUDZEDFNDGMXVWPHQWWR86

SULFHE\DGGLQJWRQRUPDOYDOXHWKHVDPHSHU-XQLWDPRXQWRIH[HPSWHGGXWLHVDGGHGWR

86SULFHId. at 1&RPPHUFHPD\QRWKRZHYHUXVHWKH&26SURYLVLRQWR

³HIIHFWLYHO\ZULW>H@>DVHSDUDWHDGMXVWPHQW@VHFWLRQRXWRIWKHVWDWXWH´Zenith, 988 F.2d

DW 12

       &RPPHUFH¶VFLUFXPYHQWLRQRIWKHVWDWXWRU\VFKHPHFDQQRWEHVDYHGE\LWV

DSSHDOWRWKHQHHG³WRHQVXUHDIDLUFRPSDULVRQ´2nd 5HPDQG5HVXOWVDWcf.




11 ,QErdemir IIWKHFRXUWQRWHGWKDW&RPPHUFH¶VFRQFHUQUHJDUGLQJGLVWRUWLRQLVEDVHG
RQWKHXQVXEVWDQWLDWHGDVVXPSWLRQWKDW³WKHFRVWRIWKHGRPHVWLFDOO\-VRXUFHGLQSXWV
DSSUR[LPDWHVWKHLPSRUWGXW\-H[FOXVLYHFRVWRIWKHIRUHLJQ-VRXUFHGLQSXW´) 6XSS
3d at Q HPSKDVLVRPLWWHG  7KHFRXUWREVHUYHGWKDWDGRPHVWLFVXSSOLHURID
GXWLDEOHLQSXW³ZRXOGSULFHLWVSURGXFWDWDOHYHOFRPSHWLWLYHZLWKWKHGXW\-LQFOXVLYHFRVW
RIWKHLPSRUWHGLQSXW´DQGWKDW³>L@QVXFKDVFHQDULRLWLVGLIILFXOWWRXQGHUVWDQGWKH
PDUJLQHIIHFWRIDSURSHUGXW\GUDZEDFNDGMXVWPHQWDVGLVWRUWLYH´Id. &RPPHUFH¶V
H[SODQDWLRQRIWKHGLVWRUWLRQWKDWDULVHVE\RSHUDWLRQRIWKHGXW\GUDZEDFNDGMXVWPHQWLQ
WKH2nd 5HPDQG5HVXOWVLQGHHGDVVXPHVWKDWGRPHVWLFDOO\-VRXUFHGDQGIRUHLJQ-
VRXUFHGLQSXWVVKDUHWKHVDPHXQLWSULFH  ZLWKRXW UHJDUGWRDQ\PDUNHWHIIHFWIURP
WKHSHUFHQWGXW\LQ&RPPHUFH¶VH[DPSOH2nd 5HPDQG5HVXOWVDW8&RPPHUFH
GRHVQRWH[SODLQZK\WKLVLVVRQRUGRHV&RPPHUFHDGGUHVVWKHFRXUW¶VREVHUYDWLRQLQ
WKH2nd 5HPDQG5HVXOWVDQGWKHUHFRUGGRHVQRWRWKHUZLVHVXSSRUWWKHDJHQF\¶V
DVVXPSWLRQSee id.
12 dRODNR÷OXDQGWKH*RYHUQPHQWGLVDJUHHRQ WKHDSSOLFDELOLW\RIZenith WRWKHFRXUW¶V

UHYLHZRI&RPPHUFH¶VGHWHUPLQDWLRQKHUHSee dRODNR÷OX¶V&PWVDW12*RY¶W¶V5HSO\
&PWVDW2–13cf. 2nd 5HPDQG5HVXOWVDW22–:KLOHZenith DGGUHVVHG
&RPPHUFH¶VXVHRID&26DGMXVWPHQWWRUHPHG\WKHHIIHFWRQWKHDQWLGXPSLQJPDUJLQ
RIDVHSDUDWHSUH-85$$VWDWXWRU\SURYLVLRQUHODWLQJWRGRPHVWLFWD[HVWKHFRXUW¶V
VWDWHPHQWV UHJDUGLQJ&RPPHUFH¶VDXWKRULW\SXUVXDQWWRWKH&26SURYLVLRQUHPDLQ
LQVWUXFWLYHLIQRWELQGLQJKHUHSee Zenith)GDW–82.
&RQVRO&RXUW1R 16-00218                                                           3DJH20


*RY¶W¶V5HSO\&PWV at 9, 12'HI-,QWV.¶ 5HSO\&PWVDW6HFWLRQEUHTXLUHVWKDW

³DIDLUFRPSDULVRQVKDOOEHPDGHEHWZHHQWKHH[SRUWSULFHRUFRQVWUXFWHGH[SRUWSULFH

DQGQRUPDOYDOXH´86& E D $VWKH)HGHUDO&LUFXLWKDVUHFRJQL]HGWKH

VWDWXWHH[SUHVVO\VHWV RXWKRZWRGHWHUPLQHQRUPDOYDOXH³>L@QRUGHUWRDFKLHYHDIDLU

FRPSDULVRQZLWKWKH H[SRUWSULFHRUFRQVWUXFWHGH[SRUWSULFH´Timken Co. v. United

States)G )HG&LU  FKDUDFWHUL]LQJWKHHQXPHUDWHG

UHTXLUHPHQWVDQGDGMXVWPHQWVWRQRUPDOYDOXHLQVXEVHFWLRQV E D  –  DV

³H[KDXVWLYH´ 7KXVWKH³IDLUFRPSDULVRQ´UHTXLUHPHQWLVPHWZKHQQRUPDOYDOXHLV

FDOFXODWHGLQDFFRUGDQFHZLWKWKHVWDWXWHDQGGRHVQRWSURYLGH&RPPHUFHZLWK

DGGLWLRQDODXWKRULW\WRPDNHDGMXVWPHQWV³EH\RQGWKRVHH[SOLFLWO\HVWDEOLVKHGLQWKH

VWDWXWH´Id.; cf. Micron Tech., Inc. v. United States)G )HG&LU

  ZKHQ86SULFHLVEDVHGRQFRQVWUXFWHGH[SRUWSULFHD³IDLUFRPSDULVRQ´WR

QRUPDOYDOXHLVDFKLHYHGE\PDNLQJVWDWXWRU\DGMXVWPHQWVLQRUGHUWRDUULYHDWWKH

DSSURSULDWHOHYHORIWUDGH &RPPHUFHLWVHOIPDGHWKLVSRLQWZKHQLWSURPXOJDWHGWKH

UXOHLQLWVFXUUHQWIRUPSee Antidumping Duties; Countervailing Duties)HG5HJ

 'HS¶W&RPPHUFH)HE  SURSRVHGUXOH  H[SODLQLQJWKDWWKH

VWDWXWHDQGWKH$QWLGXPSLQJ$JUHHPHQW³VSHFLI\LQGHWDLOWKHPHWKRGVE\ZKLFK>WKH

IDLUQHVV@UHTXLUHPHQWLVVDWLVILHG´DQGGHFOLQLQJ WRLQXUHWRLWVHOIWKHDXWKRULW\WRJR

IXUWKHU 

       7KURXJKRXWWKHDOPRVW\HDUVRIDGPLQLVWUDWLRQDQGOLWLJDWLRQSXUVXDQWWRWKH

8UXJXD\5RXQG$JUHHPHQWV$FWYHUVLRQRIWKH7DULII$FWRIDQGLQWKH\HDUVWKDW

SUHFHGHGSDUWLHVKDYHDUJXHGIRUDQGDJDLQVWYDULRXVH[WUD-VWDWXWRU\DGMXVWPHQWVDV
&RQVRO&RXUW1R 16-00218                                                         3DJH21


QHFHVVDU\WRD³IDLUFRPSDULVRQ´RUDOORZLQJIRU³DQDSSOHV-WR-DSSOHV´FRPSDULVRQ

*HQHUDOO\VSHDNLQJGRPHVWLFLQWHUHVWHGSDUWLHVKDYHDVVHUWHGWKDWFHUWDLQDGMXVWPHQWV

OHDGLQJWRKLJKHUGXPSLQJPDUJLQVDUHQHHGHGWREHIDLUDQGUHVSRQGHQWLQWHUHVWHG

SDUWLHVKDYHDVVHUWHGWKDWRWKHUDGMXVWPHQWVOHDGLQJWRORZHUGXPSLQJPDUJLQVDUH

QHHGHGWREHIDLU+RZHYHUZKHUHDVKHUH&RQJUHVVKDVSURYLGHGIRUDQDGMXVWPHQW

LQRQHSDUWRIWKHGXPSLQJFDOFXODWLRQDQGQRWDQRWKHULWLVQRWIRU&RPPHUFHRUWKH

FRXUWWRFLUFXPYHQWWKHOHJLVODWLYHIUDPHZRUNHYHQLIWKHSXUSRUWHGJRDOLVWRUHQGHUDQ

DOOHJHGO\IDLUHUFRPSDULVRQSee, e.g., Ad Hoc Comm. of AZ-NM-TX-FL Prods. of Gray

Portland Cement v. United States)G– )HG&LU $FFRUGLQJO\

&RPPHUFH¶V&26DGMXVWPHQWWRRIIVHWWKHHIIHFWRIWKHVWDWXWRU\GXW\GUDZEDFN

DGMXVWPHQWPXVWEHUHMHFWHGDVLQFRQVLVWHQWZLWKWKHVWDWXWH 13

       :KLOHUHJXODWRU\FRQVLVWHQF\FDQQRWVDYHDQDGMXVWPHQWRWKHUZLVHLQFRQVLVWHQW

ZLWKWKHVWDWXWHWKHFRXUWQRWHVWKDW&RPPHUFH¶V&26DGMXVWPHQWDOVRFRQWUDYHQHVWKH

SODLQODQJXDJHRILWVUHJXODWLRQ  7KH)HGHUDO&LUFXLWKDVKHOGWKDW&RPPHUFH¶V



13 'HIHQGDQW-,QWHUYHQRUV¶UHOLDQFHRQBudd Co., Wheel & Brake Div. v. United States,
&,7–603, )6XSS1093–1100  WRVXSSRUWWKHSURSRVLWLRQ
WKDW&RPPHUFHPD\PDNHD&26DGMXVWPHQWJHQHUDOO\WRUHPHG\ ³DQLPEDODQFHLQWKH
GXPSLQJFDOFXODWLRQ´LVXQSHUVXDVLYHSee 'HI-,QWV¶&PWVDW ,QBudd Co., WKH
FRXUWXSKHOGD&26DGMXVWPHQWLQWHQGHG WRUHPHG\ FXUUHQF\IOXFWXDWLRQVWKDWUHVXOWHG
IURP &RPPHUFH¶VDSSOLFDWLRQRILWVFXUUHQF\FRQYHUVLRQUHJXODWLRQV&,7DW602–
)6XSSDW1099–1103. Budd Co. LVIDFWXDOO\LQDSSRVLWHQRQ-ELQGLQJ and
SUHGDWHVVHYHUDO)HGHUDO&LUFXLWRSLQLRQVFLWHGKHUHLQLQFOXGLQJZenith, Timken Co.,
and Ad Hoc Committee of AZ-NM-TX-FL ProducersZKLFKGLVFXVVLQGHWDLO
&RPPHUFH¶VDXWKRULW\WRPDNH&26DGMXVWPHQWVDQGREOLJDWLRQWRUHQGHUD³IDLU
FRPSDULVRQ´$FFRUGLQJO\WKHFRXUW DGKHUHVWRWKRVHDXWKRULWLHV.
 &RPPHUFH¶VUHJXODWLRQSURYLGHVIRUD&26DGMXVWPHQW³RQO\IRUGLUHFWVHOOLQJ

H[SHQVHVDQGDVVXPHGH[SHQVHV´&)5  E :KLOH&RPPHUFHGLGQRW
VSHFLI\ZKLFKRIWKHWZRFDWHJRULHVLWFRQVLGHUHGWKHDGMXVWPHQWDWLVVXHWRIDOOZLWKLQLW
&RQVRO&RXUW1R 16-00218                                                            3DJH22


LGHQWLILFDWLRQRIDSDUWLFXODUFRVWDVD³VHOOLQJH[SHQVH>@SURSHUO\WKHVXEMHFWRID&26

DGMXVWPHQW´UHSUHVHQWVDQLQVWDQFHRIWKHDJHQF\³VLPSO\LQWHUSUHWLQJLWVRZQ

UHJXODWLRQV´WRZKLFKWKHFRXUWRZHV³VXEVWDQWLDOGHIHUHQFH´Torrington Co., )G

at  FLWLQJThomas Jefferson Univ. v. Shalala, 86  see also

Auer v. Robbins86 –62  DFFRUGLQJGHIHUHQFHWRDQDJHQF\¶V³IDLU

DQGFRQVLGHUHG´LQWHUSUHWDWLRQRILWVRZQDPELJXRXVUHJXODWLRQ 0RUHUHFHQWO\

KRZHYHUWKH866XSUHPH&RXUWFDXWLRQHGWKDW³DFRXUWVKRXOGQRWDIIRUGAuer

GHIHUHQFHXQOHVVWKHUHJXODWLRQLVJHQXLQHO\DPELJXRXV´Kisor v. Wilkie, 139 S. &W

  ³>%@HIRUH FRQFOXGLQJWKDWDUXOHLVJHQXLQHO\DPELJXRXV, DFRXUW

PXVWH[KDXVWDOOWKH‘WUDGLWLRQDOWRROV¶ RIFRQVWUXFWLRQ´Id. TXRWLQJ Chevron, 86at

Q 7KRVH³WRROV´FRQVLVWRI³WKHWH[WVWUXFWXUHKLVWRU\DQGSXUSRVHRID

UHJXODWLRQ´Id.

       7XUQLQJILUVWWRWKHSODLQODQJXDJHRIWKHUHJXODWLRQWKHFRXUWPXVW³FRQVLGHUWKH

WHUPVLQDFFRUGDQFHZLWKWKHLUFRPPRQPHDQLQJ´ Mass. Mut. Life Ins. Co. v. United

States)G )HG&LU TXRWLQJLockheed Corp. v. Windnall, 113

F.3d  )HG&LU $³GLUHFWVHOOLQJH[SHQVH´PXVWEH  DQ³H[SHQVH>@´

WKDW  ³UHVXOW>V@IURPDQGEHDU>V@DGLUHFWUHODWLRQVKLSWRWKHSDUWLFXODUVDOHLQ

TXHVWLRQ´&)5 F &RPPHUFH¶VUHJXODWLRQLQFOXGHV³FRPPLVVLRQV




VRXJKWWR H[SODLQZK\FHUWDLQ³GXW\FRVWV´³DUHGLUHFWO\UHODWHGWRWKHVDOHVLQGLIIHUHQW
PDUNHWV´2nd 5HPDQG5HVXOWVDW26)URPWKLVWKHFRXUWGLVFHUQVWKDW&RPPHUFH
FRQVLGHUVWKH&26DGMXVWPHQWWRIDOOZLWKLQWKHFDWHJRU\IRUGLUHFWVHOOLQJH[SHQVHV
See &)5  F  GHILQLQJ³GLUHFWVHOOLQJH[SHQVHV´DVH[SHQVHV³WKDWUHVXOW
IURPDQGEHDUDGLUHFWUHODWLRQVKLSWRWKHSDUWLFXODUVDOHLQTXHVWLRQ´ 
&RQVRO&RXUW1R 16-00218                                                        3DJH23


FUHGLWH[SHQVHVJXDUDQWHHVDQGZDUUDQWLHV´DVH[DPSOHVRIGLUHFWVHOOLQJH[SHQVHV

Id$OORIWKHVHH[DPSOHVLQYROYHDQDFWXDORULPSXWHGH[SHQGLWXUHE\WKHUHVSRQGHQW 

       &RPPHUFH¶VGHWHUPLQDWLRQLQWKHUHPDQGSURFHHGLQJLVLQFRQVLVWHQWZLWKWKH

plain ODQJXDJHRIWKHUHJXODWLRQDQGWKXVPHULWVQRGHIHUHQFH&RPPHUFH¶V

DGMXVWPHQWIRUGLIIHUHQFHVLQLPSRUWGXWLHVsee 2nd 5HPDQG5HVXOWVDW13–,

LJQRUHVWKHIDFWWKDWdRODNR÷OX ³did not incur and record any actual duty costs in LWV

QRUPDOERRNVDQG UHFRUGV 5DWKHUDQ‘RII-WKH-ERRNV¶ OLDELOLW\ZDVJHQHUDWHGZKHQ

LQSXWVZHUHLPSRUWHGXQGHUWKH,35 SURJUDPand that liability was later reversed XSRQ

H[SRUWDWLRQRIVXEMHFWPHUFKDQGLVHWRWKH 8QLWHG6WDWHVDQGRWKHUPDUNHWV´Id. at 

HPSKDVLVDGGHG see also id. ³dRODNR÷OX did not pay RU UHFRUGDVDFRVWany duties

DVVRFLDWHGZLWKWKH,35H[HPSWLRQSURJUDP.´  HPSKDVLVDGGHG +HUHWKHUHFRUGLV

FOHDUWKDWdRODNR÷OX LQFXUUHGno expense UHVSHFWLQJLPSRUWGXWLHVRQLQSXWVFRQVXPHG

LQWKHSURGXFWLRQRIVXEMHFWPHUFKDQGLVHSee id.

       &RPPHUFHIRFXVHGRQWKHIDFWWKDW86SULFHLVXOWLPDWHO\GXW\-LQFOXVLYHDVWKH

EDVLVIRUWKH&26DGMXVWPHQWKRZHYHUVXFKLVWKHFDVHE\RSHUDWLRQRIWKHGXW\

GUDZEDFNDGMXVWPHQWId. at –26&RPPHUFHRIIHUVQRH[SODQDWLRQDVWRKRZD

VWDWXWRU\DGMXVWPHQWWR86SULFHFRQVWLWXWHVDQ³H[SHQVH´DVWKHWHUPLVFRPPRQO\

XQGHUVWRRGRULQGHHGDFLUFXPVWDQFHRIVDOH7KHGXW\GUDZEDFNDGMXVWPHQWUHVXOWHG



 &UHGLWH[SHQVHVDUHW\SLFDOO\LPSXWHGH[SHQVHVIRUWKHVHOOHUUHSUHVHQWLQJWKHWLPH
YDOXHRIPRQH\IRUWKHSHULRGEHWZHHQVKLSPHQWDQGSD\PHQWSee generally ,PSRUW
$GPLQ3ROLF\%XOOHWLQ,PSXWHG&UHGLW([SHQVHVDQG,QWHUHVW5DWHV )HE
 available at KWWSVHQIRUFHPHQWWUDGHJRYSROLF\EXOO-KWP ODVWYLVLWHG2FW
2, 2019  6XFKH[SHQVHVUHFRJQL]HWKHYDOXHWRWKHEX\HUDQGWKHFRVWWRWKHVHOOHU
RIH[WHQGLQJSD\PHQWWHUPVId.
&RQVRO&RXUW1R 16-00218                                                          3DJH


IURPWKHRSHUDWLRQRIODZLWZDVQRWLQFXUUHGDVSDUWRIWKHVDOHVSURFHVV:KHQ

&RPPHUFHSURPXOJDWHGWKHFXUUHQWUXOHLWH[SOLFLWO\UHMHFWHGGUDIWLQJWKHUHJXODWLRQ³LQ

VXFKDZD\DVWRHVVHQWLDOO\IXQFWLRQDVDFDWFK-DOOSURYLVLRQWRDFKLHYHµIDLUQHVV¶´

ILQGLQJWKHDSSURDFKLQFRQVLVWHQWZLWKWKHFDUHIXOO\FUDIWHG VWDWXWRU\VFKHPH 16

Antidumping Duties; Countervailing Duties)HG5HJDW,Q DWWHPSWLQJWRGR

VRQRZ&RPPHUFHKDVGRQHZKDWWKH6XSUHPH&RXUWVDLGLWFRXOGQRWGR³FUHDW>LQJ@

de facto DQHZUHJXODWLRQ´³XQGHUWKHJXLVHRILQWHUSUHWLQJDUHJXODWLRQ´Kisor, 39 S. &W

at  FLWDWLRQRPLWWHG 




16 7KHFRXUWLVFRQFHUQHGE\WKH*RYHUQPHQW¶VPLVOHDGLQJDOWHUDWLRQRIWKHUHJXODWLRQLQ
LWVUHSO\FRPPHQWVWRZLW³7KHUHJXODWLRQVIXUWKHUFODULI\WKDW µ>L@QJHQHUDOWKH
6HFUHWDU\ZLOOPDNHFLUFXPVWDQFHRIVDOHDGMXVWPHQWVRQO\IRUGLUHFWVHOOLQJ
H[SHQVHVDQGDVVXPHGH[SHQVHV¶´*RY¶W¶V5HSO\&PWVDW10 DOWHUDWLRQVLQRULJLQDO 
 TXRWLQJ&)5  E 7KH*RYHUQPHQW¶VDOWHUDWLRQVXJJHVWVWKDWWKH
SKUDVH³LQJHQHUDO´IRUPVSDUWRIWKHVHQWHQFHGHVFULELQJWKHDGMXVWPHQWVPDGH
SXUVXDQWWRWKHUHJXODWLRQLQVXFKPDQQHUWKDWLWDSSHDUVWREURDGHQWKHVFRSHRIWKH
UHJXODWLRQ7KHUHJXODWLRQDFWXDOO\SURYLGHV
         E ,QJHQHUDO:LWKWKHH[FHSWLRQRIWKHDOORZDQFHGHVFULEHGLQSDUDJUDSK
         H RIWKLVVHFWLRQFRQFHUQLQJFRPPLVVLRQVSDLGLQRQO\RQHPDUNHWWKH
        >DJHQF\@ ZLOOPDNHFLUFXPVWDQFHVRIVDOHDGMXVWPHQWVXQGHU>86&
         E@  & LLL . . . RQO\IRUGLUHFWVHOOLQJH[SHQVHVDQGDVVXPHG
        H[SHQVHV
&)5  E 7KXVWKHSKUDVH³,QJHQHUDO´LVWKHKHDGLQJWRVXEVHFWLRQ E 
QRWSDUWRIWKHWH[W5DWKHUWKDQVSHDNLQJWRWKHVFRSHRIWKHSHUPLVVLEOHDGMXVWPHQWVLW
VSHDNVWRWKHVFRSHRIWKHUHJXODWLRQZKLFKZLWKWKHH[FHSWLRQRIFHUWDLQFRPPLVVLRQV
SHUPLWVDGMXVWPHQWV³only IRUGLUHFWVHOOLQJH[SHQVHVDQGDVVXPHGH[SHQVHV´Id.
 HPSKDVLVDGGHG ,WLVDZHOO-VHWWOHGLQWHUSUHWLYHUXOHWKDW³WKHKHDGLQJRIDVHFWLRQ
FDQQRWXQGRRUOLPLWWKDWZKLFKWKHWH[WPDNHVSODLQ´Brotherhood of R. R. Trainmen v.
Baltimore & Ohio R. Co., 86  FRQVWUXLQJDVWDWXWH see also
Aqua Prods., Inc. v. Matal)G )HG&LU SULQFLSOHVRIVWDWXWRU\
LQWHUSUHWDWLRQDSSO\OLNHZLVHWRUHJXODWLRQV 7KH*RYHUQPHQW¶VDOWHUDWLRQZKLFKVHHNV
WRQHJDWHWKHH[SOLFLWOLPLWDWLRQWKHZRUG³RQO\´SODFHVRQWKHW\SHVRISHUPLVVLEOH
DGMXVWPHQWVLVWKHUHIRUHPLVOHDGLQJDQGHUURQHRXV
&RQVRO&RXUW1R 16-00218                                                          3DJH


       &RPPHUFH¶VUHOLDQFHRQSaha Thai WRVXSSRUWWKHDJHQF\¶VXVHRID&26

DGMXVWPHQWDOVRIDLOVSee QG5HPDQG5HVXOWVDW ³0RUHRYHUWKH)HGHUDO

&LUFXit in Saha Thai UXOHGWKDW&RPPHUFHKDVWKHDXWKRULW\WRDGMXVW>QRUPDOYDOXH@

ZKHQWKHGXWLHVDWLVVXHDUHQRWSDLGRULQFOXGHGLQDUHVSRQGHQW¶VERRNVDQG

UHFRUGV.´  ,QSaha ThaiWKH)HGHUDO&LUFXLWDIILUPHG&RPPHUFH¶VLQWHUSUHWDWLRQRIFRVW-

UHODWHGSURYLVLRQVRIWKHQRUPDOYDOXHVWDWXWHWRLQFOXGH³LPSOLHGFRVWV´ LH

XQERRNHGH[HPSWHGGXW\FRVWV DVZHOODV³DFWXDOFRVWV´IRUSXUSRVHVRIFDOFXODWLQJD

GXW\-LQFOXVLYHQRUPDOYDOXHWRFRPSDUHWRD86SULFH VXEMHFWWRWKHGXW\GUDZEDFN

DGMXVWPHQW)GDW–,QFRQWUDVWWRWKHFRVW-VLGHDGMXVWPHQWDIILUPHGLQ

Saha ThaiWKH&26SURYLVLRQDGMXVWVQRUPDOYDOXHHYHQZKHQQRUPDOYDOXHLVEDVHG

RQKRPHPDUNHWVDOHVDQGWKDWVDOHVSULFHLVJUHDWHUWKDQWKHFRVWRISURGXFWLRQSee

86& E D  %  D  & LLL  E  7KLVDSSURDFKLVGLVWLQFWIURPSaha

Thai EHFDXVHLWSUHVXPHVWKDWDWKHRUHWLFDOGXW\OLDELOLW\KDVDSULFHHIIHFWRQKRPH

PDUNHWVDOHV6XFKDSUHVXPSWLRQLVFRQWUDU\WRWKHSaha Thai FRXUW¶VREVHUYDWLRQWKDW

³>D@Q LPSRUWGXW\H[HPSWLRQJUDQWHGRQO\IRUH[SRUWHGPHUFKDQGLVHKDVno HIIHFWRQ

KRPHPDUNHWVDOHVSULFHV´DQGWKXV³WKHGXW\H[HPSWLRQVKRXOGKDYHno HIIHFWRQ

>QRUPDOYDOXH@´)GDW HPSKDVLVDGGHG 7KXVZKLOH&RPPHUFHSURSHUO\

PD\LQFOXGHH[HPSWHGGXWLHVLQLWVcost FDOFXODWLRQVid. DW–Saha Thai FDQQRW

VXSSRUWD&26DGMXVWPHQWWRSULFH-EDVHGQRUPDOYDOXH$FFRUGLQJO\WKHFRXUWILQGV

WKDW&RPPHUFH¶V&26DGMXVWPHQWLVDOVREDUUHGE\WKHXQDPELJXRXVODQJXDJHRIWKH
&RQVRO&RXUW1R 16-00218                                                      3DJH26


UHJXODWLRQ  7KLVLVVXHZLOOEHUHPDQGHGWRWKHDJHQF\IRUUHFRQVLGHUDWLRQFRQVLVWHQW

ZLWKWKHIRUHJRLQJ

                                   CONCLUSION AND ORDER

          ,QDFFRUGDQFHZLWKWKHIRUHJRLQJLWLVKHUHE\

          ORDERED WKDW&RPPHUFH¶V2nd 5HPDQG5HVXOWVDUHUHPDQGHGLWLVIXUWKHU

          ORDERED WKDW, RQUHPDQG&RPPHUFHVKDOOFRQVLVWHQWZLWKWKLV2SLQLRQ

UHFDOFXODWHQRUPDOYDOXHZLWKRXWPDNLQJDFLUFXPVWDQFHRIVDOHDGMXVWPHQWUHODWHGWR

WKHGXW\GUDZEDFNDGMXVWPHQWPDGHWRH[SRUWSULFH RUFRQVWUXFWHGH[SRUWSULFH LWLV

IXUWKHU

          ORDERED WKDW&RPPHUFHVKDOOILOHLWVUHPDQGUHGHWHUPLQDWLRQRQRUEHIRUH

1/27/2020LWLVIXUWKHU




 %HFDXVHWKHFRXUWILQGVWKDW&RPPHUFH¶V&26DGMXVWPHQWZDVFRQWUDU\WRWKH
UHOHYDQWVWDWXWRU\DQGUHJXODWRU\SURYLVLRQVLWQHHGQRWUHVROYHdRODNR÷OX¶V UHPDLQLQJ
FKDOOHQJHVWRWKHDGMXVWPHQWV7KHFRXUWILQGVKRZHYHUWKDWdRODNR÷OX¶V DUJXPHQW
WKDW&RPPHUFHIDLOHGWRFRPSO\ZLWKWKHFRXUW¶VLQVWUXFWLRQLQErdemir II UHJDUGLQJWKH
DSSURSULDWHGHQRPLQDWRUWRXVHLQFDOFXODWLQJWKHGXW\GUDZEDFNDGMXVWPHQWODFNVPHULW
See dRODNR÷OX¶V &PWVDW3–7RVXSSRUWWKLVDUJXPHQWdRODNR÷OXFLWHV &RPPHUFH¶V
DPHQGHGILQDOFDOFXODWLRQPHPRUDQGDIURPWKHILUVWDQGVHFRQGUHPDQGSURFHHGLQJV.
See id. DW FLWLQJ'UDIW5HVXOWVRI6HFRQG5HGHWHUPLQDWLRQ3XUVXDQWWR6HFRQG
5HPDQGRI&HUWDLQ+RW-5ROOHG6WHHO3URGXFWVIURPWKH5HSXEOLFRI 7XUNH\$P. Final
&DOFXODWLRQ0HP. IRUdRODNR÷OX'LV7LFDUHW$6DQGLWV$IILOLDWHV 0D\
 ³dRODNR÷OX&DOF0HP´ at 3, 2nd &55&5-$7DE)LQDO5HVXOWVRI
5HGHWHUPLQDWLRQ3XUVXDQWWR5HPDQGRI&HUWDLQ+RW-5ROOHG6WHHO3URGXFWVIURPWKH
5HSXEOLFRI 7XUNH\$P)LQDO&DOFXODWLRQ0HPIRUdRODNR÷OX'LV7LFDUHW$6DQGLWV
$IILOLDWHV -XO\ DW–, VW&55&5-$7DE . 7KHFDOFXODWLRQ
PHPRUDQGXPUHOHYDQWWRWKHVHFRQGUHPDQGSURFHHGLQJ VKRZV WKDW&RPPHUFH
DGMXVWHG86SULFH LQDFFRUGDQFHZLWKdRODNR÷OX¶VVHOI-UHSRUWHGGXW\GUDZEDFN
YDULDEOHdRODNR÷OX&DOF0HPDWZKLFKdRODNR÷OXFDOFXODWHGE\GLYLGLQJH[HPSWHG
GXWLHV E\WRWDOH[SRUWTXDQWLW\QG5HPDQG5HVXOWVDW. 7KXV&RPPHUFHFRPSOLHG
ZLWKWKHFRXUW¶VLQVWUXFWLRQLQWKLVUHJDUG
&RQVRO&RXUW1R 16-00218                                               3DJH


         ORDERED WKDWVXEVHTXHQWSURFHHGLQJVVKDOOEHJRYHUQHGE\86&,75XOH

 K and LWLVIXUWKHU

         ORDERED WKDWDQ\FRPPHQWVRUUHVSRQVLYHFRPPHQWVPXVWQRWH[FHHG

ZRUGV.



                                             V   0DUN$%DUQHWW
                                             0DUN$%DUQHWW, -XGJH


'DWHG October 29, 2019
      1HZ1HZ